In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
       ___________________________
            No. 02-19-00177-CV
       ___________________________

CRUZ VENZOR AND JUANA MUNOZ, Appellants

                       V.

    AMG BT NOTE ONE, LLC, Appellee




     On Appeal from the 67th District Court
            Tarrant County, Texas
        Trial Court No. 067-297732-18


     Before Kerr, Pittman, and Birdwell, JJ.
      Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

       On June 19, 2019, we notified appellants that the trial-court clerk responsible

for preparing the record in this appeal has informed us that appellants have not

arranged to pay for the clerk’s record as the appellate rules require. See Tex. R. App. P.

35.3(a)(2). In our notice, we warned that we would dismiss the appeal for want of

prosecution unless, within ten days, appellants arranged to pay for the clerk’s record

and provided us with proof of payment. See Tex. R. App. P. 35.3(c), 37.3(b), 44.3.

       Because appellants have not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

       Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.



                                                       Per Curiam

Delivered: July 30, 2019




                                            2